  Case: 1:20-cv-00168-RWS Doc. #: 4 Filed: 08/25/20 Page: 1 of 2 PageID #: 42



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

LOBESTER LOGGINS,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )         No. 1:20-cv-168-RWS
                                                     )
DOUGLAS A. WORSHAM, et al.,                          )
                                                     )
               Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Lobester Loggins, registration

number 151387, for leave to commence this civil action without prepayment of the filing fee. For

the reasons explained below, the motion will be denied, and this case will be dismissed without

prejudice to the filing of a fully-paid complaint.

       Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that were

dismissed on the grounds that they were frivolous or failed to state a claim upon which relief may

be granted. See Loggins v. Delo, No. 4:92-cv-1457-ELF (E.D. Mo. Jul. 28, 1992); Loggins v.

Youngman, et al., No. 4:93-cv-1606-ELF (E.D. Mo. Jul. 14, 1993); and Loggins v. Angiel, No.

2:05-cv-4169-SOW (W.D. Mo. Jul. 14, 2005).

         The Prison Litigation Reform Act of 1996 (“PLRA”) provides, in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any facility,
       brought an action ... in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g).

       The Court recognizes that two of the foregoing dismissals occurred before the enactment

of the PLRA. However, pre-PLRA dismissals for frivolousness, maliciousness, or for failure to
  Case: 1:20-cv-00168-RWS Doc. #: 4 Filed: 08/25/20 Page: 2 of 2 PageID #: 43



state a claim count as “strikes” for purposes of § 1915(g). The Eighth Circuit has recognized that

civil actions or appeals dismissed as frivolous, malicious, or for failure to state a claim before the

effective date of the PLRA are to be counted in determining whether a prisoner has accumulated

three strikes and therefore may no longer prosecute a claim in forma pauperis. See In re Tyler, 110

F.3d 528, 529 (8th Cir. 1997) (implicitly recognizing without discussion the dismissal of the

plaintiff’s pre-PLRA claims in determining his number of strikes). Accordingly, plaintiff may

proceed in forma pauperis in this action only if he “is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

       In the instant complaint, plaintiff alleges that the defendants violated his constitutional right

to the free exercise of his religion when they took action that prohibited his access to religious

materials, including a particular newspaper. Plaintiff alleges nothing permitting the conclusion that

he is under imminent danger of serious physical injury. He therefore may not proceed in forma

pauperis in this action. See id. The Court will deny plaintiff’s motion for leave to proceed in forma

pauperis, and will dismiss this case without prejudice to the filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(ECF No. 3) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 2) is

DENIED as moot.

       Dated this 25th day of August, 2020.



                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE
                                                  2
